           Case 1:19-vv-00917-UNJ Document 30 Filed 05/24/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0917V
                                          UNPUBLISHED


    ROSA ORTIZ,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: April 22, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Diphtheria acellular Pertussis (Tdap)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

       On June 24, 2019, Rosa Ortiz filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (
    ). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration ( SIRVA ) as a result of a Tetanus Diphtheria acellular Pertussis ( Tdap )
vaccine received on October 2, 2017. Petition at 1; Stipulation, filed April 21, 2021, at
¶¶ 2-4. Petitioner further alleges the vaccine was administered in the United States, she
experienced the residual effects of her injury for more than six months, and there has
been no prior award or settlement of a civil action for damages on her behalf as a result
of her condition. Petition at 1, 5; Stipulation at ¶¶ 3-5.                  that petitioner
sustained a SIRVA Table injury, denies that petitioner s alleged shoulder injury was
caused-in-fact by the Tdap vaccine, and denies that the Tdap vaccine caused petitioner
any other injury or her current condition.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
                                                                              graph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00917-UNJ Document 30 Filed 05/24/21 Page 2 of 7



       Nevertheless, on April 21, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $81,200.00 (for pain and suffering and past unreimbursable
        medical expenses) in the form of a check payable to Petitioner. Stipulation at
        ¶ 8. This amount represents compensation for all items of damages that would be
        available under Section 15(a). Id.

       I approve the requested amount for P                           In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                       s/Brian H. Corcoran
                                       Brian H. Corcoran
                                       Chief Special Master




3
                                                                                g of notice
renouncing the right to seek review.

                                                2
Case 1:19-vv-00917-UNJ Document 30 Filed 05/24/21 Page 3 of 7
Case 1:19-vv-00917-UNJ Document 30 Filed 05/24/21 Page 4 of 7
Case 1:19-vv-00917-UNJ Document 30 Filed 05/24/21 Page 5 of 7
Case 1:19-vv-00917-UNJ Document 30 Filed 05/24/21 Page 6 of 7
Case 1:19-vv-00917-UNJ Document 30 Filed 05/24/21 Page 7 of 7
